Citation Nr: 1527502	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include due to exposure to asbestos.


WITNESSES AT HEARING ON APPEAL

Appellant, A.B.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board and remanded for additional development in December 2013.  The case was returned to the Board.  In March 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in August 2014.  The Board requested clarification of the opinion in August 2014.  An addendum opinion was obtained in March 2015.  In March 2015, the Board provided the Veteran with a copy of the opinion and addendum, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  See 38 C.F.R. § 20.903.  Therefore, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most competent and probative evidence is against finding that the Veteran has a lung disorder, to include COPD, that is causally or etiologically related to service, to include due to exposure to asbestos.



CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records were requested.  In a July 2011 response, the SSA informed VA that the records had been destroyed.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a medical examination in August 2010.  However, the August 2010 VA examiner did not provide an opinion as to whether the Veteran's COPD was related to service.  A VA opinion was obtained in January 2014.  However, as discussed below, the Board finds the January 2014 opinion is inadequate.  A VHA opinion was obtained in August 2014, but the Board requested a clarifying opinion.  A new VHA opinion was obtained in March 2015.  The March 2015 VA physician obtained an accurate history.  The claims file was reviewed.  The physician laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the March 2015 VHA opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that he has a respiratory disorder, to include COPD, due to exposure to asbestos in service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) .  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology does not apply.

The Veteran has asserted that he was exposed to asbestos while service aboard a ship.  At the February 2011 RO hearing, he reported that one of his duties on the ship was to coat pipes and waterlines with asbestos.  The Veteran's military occupational specialty was engineer and he worked in an engine room.  Based on his service history, the Board finds that the Veteran was likely exposed to asbestos in service.

A June 2010 VA treatment reflects that a CT scan of the chest indicated the Veteran had evidence of COPD.  There were small pulmonary nodules.  At a VA examination in August 2010, the examiner found the Veteran had COPD and asbestos exposure.  Therefore, the Veteran has been diagnosed with COPD during the period on appeal, satisfying the first element of service connection, evidence of a current disability.  However, the VA examiner did not provide an opinion as to whether the Veteran's COPD was caused or aggravated by service, to include due to exposure to asbestos.

A May 2002 VA examination report indicates the Veteran reported that he quit smoking 15 years ago and did smoke one-half pack per day on and off for 8-10 years.  He complained of shortness of breath over the past 6 to 10 years.

A December 2004 VA examination report reflects that the examiner found the Veteran had mild obstructive lung disease due to his smoking history.  

An October 2009 VA pulmonary function test reflects that the impression was "Moderate obstruction, unchanged over 6 months with concomitant moderately decreased gas exchange, likely consistent with past smoking history."

In a January 2014 VA opinion, the examiner found that it was less likely as not that the Veteran had a lung disorder which includes emphysema and/or COPD that is related to the service or due to exposure to asbestos.  The VA examiner stated that there was no documentation of asbestos exposure in the service treatment records or complaints of treatment for a respiratory condition while in the military.  As the Board finds that the Veteran was likely exposed to asbestos in service, the VA examiner's statement is incorrect, and the opinion is inadequate.  Therefore, the opinion has no probative value.

In an August 2014 VHA opinion, a VA physician stated that asbestos does not cause emphysema which is the only apparent pulmonary condition in this individual.  This emphysema was likely due to the combined exposure of tobacco smoke and dusts that he was exposed to after his military service.  The examiner stated that he did not believe the Veteran had a justifiable claim for service-related lung disease.

In a March 2015 addendum, the VA physician who provided the August 2014 opinion stated that "asbestos does not cause COPD which is the cause of the patient's pulmonary disease."  The VA physician stated that the Veteran's pulmonary disease and subsequent symptoms were not due to his asbestos exposure during his military service.  Therefore, the physician found that it is unlikely (less than 50% probability) that any exposure during his military service caused his lung disease. 
	
In the rationale for the opinion and addendum opinion, the VA physician noted that the Veteran had a documented smoking history and at one time smoked 1 pack per day.  In 2002 it was stated that he had quit smoking 10 years previously.  The VA physician noted that assuming the Veteran started smoking in his 20s, this would give him over 10 pack/years (although one note did state the Veteran claimed to only have 5 years of smoking).  The claimant did work with heavy equipment after his service and one note stated dust could make his symptoms worse.  Pulmonary function tests from 2005 did not show significant restriction as would be noted with asbestosis, however there was moderate obstruction consistent with COPD.  The physician noted that he had personally reviewed the chest radiographs for the claimant.  He stated, "There is no evidence of asbestos related lung injury on chest x-rays of chest CT (performed in 2010).  However that chest CT in 2010 showed extensive emphysema, a disorder not caused by asbestos."  The Board finds the March 2015 addendum opinion to be probative.  The VA physician provided a rationale for the addendum opinion, incorporating the August 2014 opinion, and based the opinion on a review of the claims file and his medical expertise.  His opinion is also consistent with the medical and lay evidence of record.

The Veteran has contended that he has a respiratory disorder, to include COPD, that is related to service, specifically due to exposure to asbestos.  Although a lay person may be competent to report the etiology of or diagnose a disability, a respiratory disorder is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by an X-rays, CT scans and pulmonary function tests, the Board finds that the probative value of any such opinion is outweighed by that of the March 2015 VA physician, who has education, training and experience in evaluating the etiology of respiratory disorders, including COPD.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a respiratory disorder, to include COPD.  The Veteran has been diagnosed with COPD and has a history of exposure to asbestos in service.  However, there is no competent opinion of record indicating the Veteran's current COPD is related to his active service, including his exposure to asbestos.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The Veteran has not asserted that he has had COPD since service.  The May 2002 VA examination report reflects that the Veteran had shortness of breath over the past 6 to 10 years, indicating shortness of breath began in 1992, many years after his discharge from service.  Moreover, COPD is not a chronic disability as defined by 38 C.F.R. § 3.309(a).  The Board finds the August 2014 and March 2015 VHA opinions to be probative, as discussed above.  Although the Veteran has asserted that his respiratory disorder is related to service, as a lay person, he is not competent to private an opinion as to the etiology of a complex disorder such as COPD.  In the absence of competent and probative evidence of a link between the Veteran's COPD and service, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung disorder, to include COPD, to include due to exposure to asbestos, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


